DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.

Status of Claims
Claim 1 has been amended, and claims 23-24 have been canceled in the response filed December 23, 2021.
Claims 3 and 12-22 have been previously canceled.
Claims 1-2 and 4-11 are pending.
Claims 1-2 and 4-11 are rejected.
Detailed rejections begin on page 3.
Response to Arguments begins on page 26.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites: “in said mode” in lines 14-15. This phrase renders the claim indefinite because it is unclear whether the said mode is referring to the selected messaging mode described in lines 4, 6, and 10-11 of claim 1 or the text messaging mode in line 13 of claim 1. Therefore, claim 1 is rejected.
Claims 2 and 4-11 inherit the deficiencies of claim 1, and are therefore also rejected.
For purposes of examination, Examiner will interpret “in said mode” as “in said text messaging mode.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claims are directed to statutory categories. Specifically, the method, as claimed in claims 1-11, is directed to a process. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of ordering goods or services. Specifically, representative claim 1 recites the abstract idea of: 
providing an ordering platform configured for receiving food order messages from a consumer using a selected one of a number of different messaging modes concerning food items to be ordered from a desired business, for communicating with the consumer in the selected messaging mode to confirm if an initial food order message as received by the platform from the consumer is correct and complete, and to correct or complete the message if necessary before the platform forwards the message to the desired business, and for receiving responsive messages from the business for forwarding to the consumer in the selected messaging mode;
configuring the ordering platform to receive the food order messages from and to communicate with consumers who select a messaging mode, and to forward responsive messages from the desired business to the consumer in said mode, and
associating a number or a shortcode with the ordering platform for enabling consumers to access the platform in said mode;
requiring the consumer to register on the platform by providing at least contact and payment information;
requiring a business wishing to fulfill food order messages received by the platform, to register on the platform by creating a merchant account on the platform;
configuring the platform to analyze each food order message by (i) recognizing the consumer, (ii) confirming the message is complete by having the name of the desired business, a list of food items to be ordered, and an indication of whether the order is for pickup or delivery, and (iii) matching the message to the desired business;
providing a display at the desired business; and
after confirming a given food order message is correct and complete, enabling the desired business to display the food order message on the display after the business logs onto the platform, and to accept, decline, or otherwise communicate with the consumer through the platform using the messaging mode selected by the consumer.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, receiving food order messages from a consumer is a sales activity and enabling the desired business to display the food order message, and to accept, decline, or otherwise communicate with the consumer using the messaging mode selected by the consumer is managing interactions between people. Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a display device, a text messaging mode, a telephone number and a shortcode.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). 
As such, representative claim 1 is ineligible. 
Dependent claims 2 and 4-11 do not aid in the eligibility of independent claim 1. Claims 2 and 4-11 merely further define the abstract limitations of claim 1.
Furthermore, it is noted that claims 5, 9, 10, and 11 include additional elements of a database server, a tablet, a web portal, and an artificial intelligence engine. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link to a particular technological environment or field of use. 
Thus, dependent claims 2 and  are also ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, and 10-11 are rejected under 35 U.S.C. 103 as obvious over Afram et. al. (US 20090089183 A1, herein referred to as Afram), in view of Calargun et. al. (US 9898788 B1, herein referred to as Calargun), in further view of Shuster et. al. (US 20080147514 A1, herein referred to as Shuster).

With respect to claim 1, Afram discloses:
A method of placing orders for food items by a consumer to a desired business comprising {Afram, see at least: figs 7A-7B; [0015] In the description to follow, a multi-platform network will be described as facilitating the ordering of food items from restaurants; :
providing an ordering platform configured for receiving food order messages from a consumer using a selected one of a number of different messaging modes concerning food items to be ordered from a desired business, for communicating with the consumer in the selected messaging mode an initial food order message as received by the platform from the consumer, before the platform forwards the message to the desired business, and for receiving responsive messages from the business for forwarding to the consumer in the selected messaging mode {Afram, see at least: fig 1, food ordering system; fig 7A; [0016] a food ordering system may facilitate the ordering of restaurant food items using different types of user devices; [0046] The process may include receiving a request from a user to communicate with the food ordering system (block 705) (FIG. 7A) … the user may use a number of different types of user devices (e.g., computer device 254, television device 258, and mobile device 290) to contact the food ordering system; [0053] the food ordering system may send a food order to a restaurant via email, text message, fax, automated voice call, or in another manner; [0051] The user may interact with the user interface to select a restaurant, select one or more menu items, identify a manner for obtaining the menu items, and identify a method of payment; [0054] the restaurant may notify the food ordering system if it has processed the food order. The food ordering system may then provide an alert to the user notifying the user that the restaurant has processed the food order ... the food ordering system may send the alert to the same user device that the user used to communicate with the food ordering system ... the food ordering system may send the alert to the user device specified by the user};
configuring the ordering platform to communicate with consumers via a text messaging mode, and to forward responsive messages from the desired business to the consumer in said mode {Afram, see at least: [0053] the food ordering system may send a food order to a restaurant via email, text message, fax, automated voice call, or in another manner; [0067] Alice may be presented with a confirmation message that indicates that she will receive a text message when her order is processed by Emilio's Pizza. Examiner Note: see 112(b) rejection for claim interpretation};
requiring the consumer to register on the platform by providing at least contact and payment information {Afram, see at least: [0053] The food ordering system may provide the restaurant with typical food ordering information, such as the user's name, the user's contact information, the menu items the user ordered, the user's method of payment, and/or other information that the restaurant might find useful in servicing the food order};
requiring a business wishing to fulfill food order messages received by the platform, to register on the platform by creating a merchant account on the platform {Afram, see at least: [0022] Restaurants may be provided with an interface that enables them to update their information. For example, a restaurant employee may log into a particular web site to update the restaurant's menu or other information; [0023] a restaurant employee may log into a particular web site to obtain log data on their menu's usage history via the food ordering system};
configuring the platform to analyze each food order message by (i) recognizing the consumer, (ii) having the name of the desired business, a list of food items to be ordered, and an indication of whether the order is for pickup or delivery, and (iii) matching the message to the desired business {Afram, see at least: [0051] The user may interact with the user interface to select a restaurant, select one or more menu items, identify a manner for obtaining the menu ;
providing a display device at the desired business {Afram, see at least: [0023] Restaurants may also be provided with an interface that enables them to obtain information; [0074] the food ordering system described herein may present an order visually to the restaurant}; and
enabling the desired business to display the food order message on the display device after the business logs onto the platform, and to accept, decline, or otherwise communicate with the consumer through the platform using the messaging mode selected by the consumer {Afram, see at least: [0023] a restaurant employee may log into a particular web site to obtain log data on their menu's usage history via the food ordering system; [0054] the food ordering system may send the alert to the same user device that the user used to communicate with the food ordering system. In another implementation, the food ordering system may permit a user to identify how the user desires to receive alerts. In this case, the food ordering system may send the alert to the user device specified by the user; [0063] Alice may later be presented with a confirmation alert on the screen of her television device 258 when Emilio's Pizza has processed her order; [0074] the food ordering system described herein may present an order visually to the restaurant}.
Although disclosing a food ordering system, Afram does not disclose:
 to confirm if an initial food order message is correct and complete, and to correct or complete the message if necessary before the platform forwards the message to the desired business;
confirming the message is correct and complete; and
after confirming a given food order message is correct and complete, enabling the desired business.
However, Calargun teaches:
for communicating with the consumer to confirm if an initial food order message is correct and complete, and to correct or complete the message if necessary before the platform forwards the message to the desired business {Calargun, see at least: [10:41-47] the customer device 104 may prompt the customer to expressly authorize the order before placing the order. For example, the customer device 104 may ask the customer to affirmatively confirm or cancel the order, and the ordering service 102 may place the order only if it is confirmed by the customer; [10:48-59] prior to placing the order, the customer may be queried to cancel or modify the order. For example, the customer may be queried by a pop-up notification on the screen of their smartphone … If the customer responds by indicating modifications to the order, the ordering interface may present different options available to the customer, such as presenting a menu indicating currently selected items which may be changed by the customer};
confirming the message is correct and complete {Calargun, see at least: [10:41-47] the customer device 104 may prompt the customer to expressly authorize the order before placing the order. For example, the customer device 104 may ask the customer to affirmatively confirm or cancel the order, and the ordering service 102 may place the order only if it is confirmed by the customer}; and
after confirming a given food order message is correct and complete, enabling the desired business {Calargun, see at least: [10:60-64] An action 418, which is performed if the customer confirms the order, modifies the order, or fails to cancel the order, comprises placing the order with the selected restaurant. This may involve transmitting the order to the restaurant terminal 106 and displaying the order}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the ability for the system to notify the customer to make modifications if needed as taught by Calargun in the food ordering system of Afram in order to provide anticipatory meal takeout and delivery services (Calargun: [1:45-46]).
Additionally, Afram does not disclose:
configuring the ordering platform to receive the food order messages from consumers who select a text messaging mode, and
associating a telephone number or a shortcode with the ordering platform for enabling consumers to access the platform in said mode.
However, Shuster teaches:
configuring the ordering platform to receive the food order messages from consumers who select a text messaging mode {Shuster, see at least: fig 1, #11; [0012] The user initiates a purchase transaction from a messaging device such as a cell phone, smart phone, PDA or home computer 11 using an existing text messaging protocol ... After verification the transaction will be sent to a retail store server 19 (located in a coffee shop, video store, pizza place, sandwich shop, etc.) where inventory and pricing information is obtained from an inventory database 21 using a retail store ordering server 23}, and
associating a telephone number or a shortcode with the ordering platform for enabling consumers to access the platform in said mode {Shuster, see at least: [0012] The user initiates a purchase transaction from a messaging device such as a cell phone, smart phone, PDA or home computer 11 using an existing text messaging protocol; [0115] when a user desires to place an order, the user would dial a phone number to connect to the transaction server 15. Examiner note: see 112(b) rejection for claim interpretation}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the text messaging ability as taught by Shuster in the food ordering system of Afram in order to verify that the order can be processed by the retail store (Shuster, see: [0020]).

With respect to claim 2, Afram, Calargun, and Shuster teach the method of claim 1. Afram further discloses – including:
sending a payment message from the desired business to the consumer via the ordering platform after the business accepts a given food order message, to request a payment from the consumer for the ordered food items {Afram, see at least: [0054] An alert may be provided to the user once the restaurant has processed the food order (block 735) ... the restaurant may notify the food ordering system if it has processed the food order. The food ordering system may then provide an alert to the user notifying the user that the restaurant has processed the food order; [0055] A billing record may optionally be created (block 740) ... the food ordering system may pay the restaurant and bill the user. In this situation, the food ordering system may generate a single bill across all of the user devices; [0066] Alice may confirm that the order and total are correct and may press a button on her mobile device 290 to place the order. Alice may be .

With respect to claim 4, Afram, Calargun, and Shuster teach the method of claim 2. Afram further discloses – including:
providing the payment message from the desired business to the consumer {Afram, see at least: [0054] An alert may be provided to the user once the restaurant has processed the food order (block 735) ... the restaurant may notify the food ordering system if it has processed the food order. The food ordering system may then provide an alert to the user notifying the user that the restaurant has processed the food order; [0055] A billing record may optionally be created (block 740) ... the food ordering system may pay the restaurant and bill the user. In this situation, the food ordering system may generate a single bill across all of the user devices; [0066] Alice may confirm that the order and total are correct and may press a button on her mobile device 290 to place the order. Alice may be presented with an option to pick-up the order or to have it delivered, as shown in FIG. 9E. Alice may decide to pick up the order on the way home; [0067] Alice may be presented with payment options, including paying for the order when she picks up the order, charging the order to her already-registered credit card, or charging the order to a new credit card, as shown in FIG. 9F}.
Although disclosing a payment message, Afram does not disclose:
providing, in the payment message, a request that the consumer either accept the payment requested by the business, or enter a change to the given food order message.

providing, in the payment message, a request that the consumer either accept the payment requested by the business, or enter a change to the given food order message {Shuster, see at least: [0112] After authorization, a check 71 is made to see if more items need to be ordered. If yes, a user creates another request which is processed in the same manner}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the check to add more items as taught by Shuster in the food ordering system of Afram in order to improve the current user experience of item ordering (Shuster, see: [0004]).

With respect to claim 5, Afram, Calargun, and Shuster teach the method of claim 1. Afram further discloses – including:
providing the ordering platform with a database server configured for storing consumer contact information and corresponding preferences including form of payments, and business information and corresponding preferences {Afram, see at least: fig 2, #210; figs 3-5B; [0026] FIG. 4 is a diagram of an exemplary user profile database 400 that may be implemented by metadata storage component 214. User profile database 400 may include a number of entries 410-1, 410-2, 410-3, etc. corresponding to a number of users of the food ordering system. An exemplary entry 410-1 may include a field 412 that identifies a particular user, and a field 414 that includes information associated with the user. The information in field 412 may include a username or another string of characters that uniquely identifies a particular user. Field 414 may include user profile information. The user profile information may include information that may be obtained when interacting with the user, such as information regarding recent orders that the .

With respect to claim 6, Afram, Calargun, and Shuster teach the method of claim 5. Afram further discloses – including:
configuring the database server to enable businesses to retrieve consumer order information and statistics including one or more of (a) frequency of orders, (b) whether for delivery or pick-up, and (c) most frequently ordered items {Afram, see at least: [0022] Restaurants may be provided with an interface that enables them to update their information. For example, a restaurant employee may log into a particular web site to update the restaurant's menu or other information; [0023] Restaurants may also be provided with an interface that enables them to obtain information. For example, a restaurant employee may log into a particular web site to obtain log data on their menu's usage history via the food ordering system}.

With respect to claim 7, Afram, Calargun, and Shuster teach the method of claim 5. Afram further discloses – including:
configuring the database server to store data corresponding to all consumer orders {Afram, see at least: [0020] Data center 210 may connect to VHO 220 and network 260. Data center 210 may include a collection of components that manage and/or store information associated with the food ordering system; [0023]  a restaurant employee may log into a particular web site to obtain log data on their menu's usage history via the food ordering system}.

produce corresponding reports including one or more of (i) orders by response time, (ii) average response time, (iii) activity streams, (iv) orders by hours of the day, (v) active orders, (vi) number of businesses, (vii) number of locations, (viii) order status, and (ix) order history.
However, Shuster teaches:
produce corresponding reports including one or more of (i) orders by response time, (ii) average response time, (iii) activity streams, (iv) orders by hours of the day, (v) active orders, (vi) number of businesses, (vii) number of locations, (viii) order status, and (ix) order history {Shuster, see at least: [0012] If all is in order, the order will auto print (i.e., produce reports of active orders) on printer 25 via retail store print server 25; [0046] Retail printer server 19 would typically be implemented as software running on a desktop computer having access to an existing messaging gateway (not shown) so that instant messages sent from transaction server 15 can be received, formatted and sent to printer 15}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included printing active orders as taught by Shuster in the food ordering system of Afram in order to track incoming and active orders. In the instant case, Afram evidently discloses a food ordering system. Shuster is merely relied upon to illustrate the additional functionality of a printer for printing the active orders. Moreover, since the elements disclosed by Afram, as well as Shuster, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Afram, in view of Shuster.

With respect to claim 10, Afram, Calargun, and Shuster teach the method of claim 1. Afram further discloses – including:
providing a web portal for enabling the consumer and the desired business to connect with the ordering platform {Afram, see at least: [0023] a restaurant employee may log into a particular web site to obtain log data on their menu's usage history via the food ordering system; [0069] Alice may use her computer device to access a web site associated with the food ordering system}.

With respect to claim 11, Afram, Calargun, and Shuster teach the method of claim 1. Afram does not disclose – including:
providing an artificial intelligence engine for facilitating placement of the orders.
However, Calargun teaches:
providing an artificial intelligence engine for facilitating placement of the orders {Calargun, see at least: figs 1, 4; [4:37-42] The ordering service 102 has a training module 112 that uses training data 114 to build a predictive model 116. The training data 114 comprises information describing past behavior, statuses, activities, ordering details, and other information regarding multiple orders and multiple customers over time; [5:18-24] the training module 112 uses machine learning techniques to create a predictive model 116 that predicts the relative likelihood of a particular customer wanting to order from a particular restaurant at a particular time, based on historical and current context data of the customer and historical menu item ordering data regarding the customer; [10:19-20] The action 414 comprises determining menu items for an order to be placed anticipatorily on behalf of the customer; [10:33-35] An action .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the machine learning model as taught by Calargun in the food ordering system of Afram in order to anticipate customer ordering (Calargun, see: [1:54-57]).
Afram also does not disclose:
recognizing certain key words input by the consumer.
However, Shuster teaches:
including recognizing certain key words input by the consumer {Shuster, see at least: [0019] Depending upon the type of message (i.e., SMS or IM), interface 33 or interface 35 parses the message and extracts a user identification, store identification, and order information. Using the user information, user information database 17 is accessed by processing engine 37 to obtain credit card/debit card information for the user and retail store location information}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the parsing as taught by Shuster in the food ordering system of Afram and Shuster in order to enable the consumer to makes purchases, on demand, using existing mobile services and devices (Shuster, see: [0002]).


Claims 8-9 are rejected under 35 U.S.C. 103 as obvious over Afram et. al. (US 20090089183 A1, herein referred to as Afram), in view of Calargun et. al. (US 9898788 B1, herein referred to as Calargun) and Shuster et. al. (US 20080147514 A1, herein referred to as Shuster), in further view of Taylor et. al. (US 20140058902 A1, herein referred to as Taylor).

With respect to claim 8, Afram, Calargun, and Shuster teach the method of claim 7. Afram further discloses – including:
the database server having one or more of date, customer, response time, business, and location {Afram, see at least: [0026] The user profile information may include information that may be obtained when interacting with the user, such as information regarding recent orders that the user placed, favorite orders that the user has identified, recent restaurants with which the user has placed an order, favorite restaurants that the user has identified, contact information for the user (e.g., address, telephone number, email address, etc.), and/or payment information obtained from the user (e.g., credit card information, debit information, etc.)}.
Although disclosing a database server that stores business information and customer information, Afram does not disclose:
the produced reports.
However, Shuster teaches:
the produced reports.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included printing active orders as taught by Shuster in the food ordering system of Afram, Calargun, and Shuster in order to track incoming and active orders. In the instant case, 
In addition, Afram does not disclose:
filtering the data.
However, Taylor teaches:
filtering the data {Taylor, see at least: [0059] the ability for a user to access a list of categories and subcategories on that page, from which the user may select a particular category/sub-category to which to navigate/scroll/jump}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the data organization as taught by Taylor in the food ordering system of Afram, Calargun, and Shuster in order to present restaurant menu pages in a mobile application in a manner that mimics and enhances or builds upon the structure of a traditional physical restaurant menu (Taylor, see: [0059]).

With respect to claim 9, Afram, Calargun, and Shuster teach the method of claim 1. Afram does not disclose - including:
providing a tablet as the display device at the business.
However, Taylor teaches - including:
providing a tablet as the display device at the business {Taylor, see at least: [0068] using a tablet computer/device at a business to communicate with, send messages and updates to, and receive responses from a customer about an order that was placed via the customer's wireless device}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the tablet as taught by Taylor in the food ordering system of Afram, Calargun, and Shuster in order to facilitate a seamless order and payment experience for all parties (Taylor, see: [0069]).

Response to Arguments
With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 8-9 of the Remarks, Applicant argues “the pending claims are directed to subject matter that is eligible for patent under 35 U.S.C. § 101” because “the claimed process is not merely an ‘abstract idea of ordering goods or services’ ... Rather, applicants’ process concerns a physical message routing protocol among consumers and restaurants who are registered in a communications platform or network.” However, Examiner respectfully disagrees. 
As explained in the 2019 PEG and October 2019 PEG Update, key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions),” which can include certain activity between a person and a computer. Another grouping is “mental processes,” which is defined to include limitations that can practically be performed in the human mind or with a physical aid, including, for example, observations, evaluations, judgments, and opinions. The final grouping is “mathematical 
In this case, claim 1 recites a sales activity, i.e. commercial activity, because the claim recites placing a food order with a business. “Sales activities” is a broad term that encompasses activities that are related to sales, which includes placing food orders with businesses. Additionally, claim 1 recites managing interactions between people because the claim recites enabling the desired business to accept, decline, or otherwise communicate with the customer. While the claims do recite additional elements such as a display device, text messaging, a telephone number and a shortcode, the recitation of these additional elements does not negate the presence of an abstract idea. Furthermore, under broadest reasonable interpretation, Applicant’s claims are merely applying the abstract idea to a particular technological environment or field of use with the recitation of the additional elements; the claims are not directed to modifying or improving the technology or technological aspects of the system. Rather, the claims focus on improving the abstract idea of a customer placing a food order with a business. Therefore, the claims recite an abstract idea, and the rejection is maintained.
	
With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 7-8 of the Remarks, Applicant argues “the network [in Afram] does not, however, operate to confirm with a consumer whether or not a food order entered by the consumer is correct and complete before forwarding the order to a restaurant” and “like Afram … the system in Shuster does not operate to confirm with a consumer if a food order entered by the consumer is correct and complete before forwarding it to a restaurant.” While Examiner agrees with Applicant’s argument of Afram and Shuster, Examiner points to previously cited Calargun for teaching the deficiencies of Afram and Shuster, and it is the combination of Afram, Calargun, and Shuster that teach each of the instant claim limitations. 
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). The Patent and Trademark Office has determined broadest reasonable interpretation to mean “giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004) (MPEP §2111). Additionally, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Furthermore, it is not necessary for a reference, either on its own or in combination, to recognize the specific advantages of Applicant’s invention in order to be considered prior art. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not 
In the instant case, Afram discloses a network that allows a customer to place a restaurant order in various modes (Afram: [0046], [0053]). The customer submits the order message to the platform, and the platform forwards the message to the restaurant (Afram: [0051]-[0054]). Afram does not disclose the platform confirming that the order is correct and complete before sending the message to the restaurant, but Calargun teaches that the platform can notify the customer prior to submission of the order in order for the customer to confirm and/or modify the order (Calargun: [10:33-64]). Calargun is merely relied on to demonstrate that it is predictable for one having ordinary skill in the art to incorporate the ability to notify the customer for confirmation or modification, and, if necessary, to modify the order prior to confirmation in the food ordering system of Afram. Modifying Afram to include the elements of Calargun would be obvious because it would provide anticipatory meal takeout and delivery services (Calargun: [1:45-46]). Afram in view of Calargun teaches the new claim limitations of confirming that the order is correct and complete, and correcting and completing an order if necessary. Therefore, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ballinger (US 20150363870 A1) was used to understand other methods of using text messages to order food from restaurants.
Maze (2015 NPL) was used to understand how Domino’s uses text messaging for order placement and updates.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625